DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guedes et al. U.S. Patent No. 10,293,377 B2.
Regarding claim 1, Guedes discloses a semiconductor device (piezoelectric micromachined ultrasonic transducer (PMUT)), comprising: a substrate (100-substrate); and a membrane over the substrate (Figs. 2-4 and col. 4, lines 58-62), the membrane comprising a 
             Regarding claim 2, Guedes further discloses each of the first lines comprises an elongated shape from a top-view perspective and allows air to pass through (Figs. 4 and 5, inherent that gaps in the membrane will allow air to pass).
             Regarding claim 3, Guedes further discloses each of the first lines comprises a straight line from a top-view perspective (Figs. 4 and 5).
             Regarding claim 4, Guedes further discloses the via pattern further comprises second lines starting around a center of the membrane (Fig. 5B center has second lines separated from first line at outer circumference by connection ring 202) toward the edge of the membrane from a top-view perspective, the second lines being spaced apart from the first lines.  
             Regarding claim 5, Guedes further discloses the second lines meet at the center of the membrane Figs. 5A and 5B).
              Regarding claim 9, Guedes further discloses a dielectric layer (101 – passive layer) coupling the membrane to the substrate (Fig. 2 passive layer is between the substrate and the multilayer membrane) and including a polygonal shape having sides connected to one another (Fig. 4, polygonal shaped membrane members) , and wherein at least one of the first lines terminates at a location of the membrane directly over the one of the sides Figs. 3 and 4, first lines terminate at released cantilevers 302, col. 4, lines 58-62).

             Regarding claim 10, Guedes further discloses the second region is around a center of the membrane (Figs. 5A and 5B).
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
             The following is a statement of reasons for the indication of allowable subject matter: Independent claim 11 identifies the uniquely distinct feature of a MEMS device with a dielectric layer over a substrate and a membrane over the dielectric layer, the membrane with a piezoelectric layer that moves in a cavity defined by the dielectric layer and an electrode layer, first vias running through the piezoelectric layer and the electrode layer, the first vias comprise elongated shapes extending from near an edge of the piezoelectric layer toward a center of the piezoelectric layer without connecting to one another in combination with all the disclosed limitations of claim 11. Independent claim 18 identifies the uniquely distinct feature of a method of manufacturing a MEMS device by providing a substrate, depositing a protection layer over the substrate, forming an electrode layer over the protection layer, depositing a piezoelectric layer over the protection layer and the electrode layer, forming a via running through the piezoelectric layer, the electrode layer and the protection layer, the via defining a first pattern and partitioning the piezoelectric layer into slices such that the slices are separated from each other at a first region near an edge of the piezoelectric layer and joined to each other at a second region near a . 
             The closest prior art, Guedes et al. (US 10293377B2) discloses a piezoelectric micromachined ultrasonic transducer (PMUT) device includes a substrate having an opening therethrough and a membrane attached to the substrate over the opening, a portion of the membrane that overlies the opening is divided into a plurality of cantilevers that are mechanically coupled so that the cantilevers resonate at a common frequency but fails to teach vias comprising elongated shapes extending from near an edge of the piezoelectric layer toward a center of the piezoelectric layer without connecting to one another or vias defining a first pattern and partitioning the piezoelectric layer into slices such that the slices are separated from each other at a first region near an edge of the piezoelectric layer and joined to each other at a second region near a center of the piezoelectric layer; Grosh et al. (US 9055372B2) discloses a transducer with a plurality of adjacent, tapered cantilevered beams, each of the beams define a beam base, a beam tip, and a beam body disposed between the beam base and the beam tip, the beams are arranged such that each of the beam tips extends toward a common area and each beam is joined to the substrate along the beam base and is free from the substrate along the beam body but fails to teach vias comprising elongated shapes extending from near an edge of the piezoelectric layer toward a center of the piezoelectric layer without connecting to one another or vias defining a first pattern and partitioning the piezoelectric layer into slices such that the slices are separated from each other at a first region near an edge of the piezoelectric layer and joined to each other at a second region near a center of the piezoelectric layer; and Sparks et al. (US 9029963B2) discloses a piezoelectric microphone having a membrane or diaphragm, and a piezoelectric stack, the membrane or diaphragm can have a configuration (e.g., through removal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-1:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        5 November 2021